WALKER, P. J.
The court has examined each of the rulings, made on objections to evidence, to Avhich an exception Avas reserved, and does not discover a ground for reversal in- either of them. Neither of those exceptions is deemed by the court to present such'a question as calls for a statement of the grounds for the conclusions reached.
There was evidence from which the jury might have found that the defendant killed the deceased in the absence of any necessity for him to do so in self-defense. Under this aspect of the evidence, the killing Avas unjustifiable, though the defendant was at fault in bringing *55on tbe difficulty and tbe defendant was free from fault in that regard.
This consideration discloses a fault in charge Gr requested by tbe defendant. If tbe state proved that tbe defendant unnecessarily killed tbe deceased in resisting an assault committed by tbe latter, tbe further burden was not upon it of proving that tbe defendant Avas at fault in bringing on tbe difficulty.
Tbe refusal to give charge I requested by tbe defendant may be justified because of its failure to set forth or define tbe constituent elements of self-defense. — Morris v. State, 146 Ala. 66, 101, 41 South. 274.
In justification of tbe court’s refusal to give other written charges requested by tbe defendant, it is not deemed necessary to say more than that some of them Avere abstract, some were covered by written charges given at bis instance, and each of tbe rest, Avhich dealt with tbe question of self-defense, omitted mention of some essential ingredient of that defense.
No error is found in tbe record.
Affirmed.